Citation Nr: 1215972	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-06 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina



THE ISSUE

Entitlement to a total rating due to individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1972 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO which denied entitlement to a TDIU.  The Veteran filed a timely appeal and this matter is properly before the Board for adjudication.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  A January 2010 RO decision granted entitlement to a TDIU.  

2.  The January 2010 grant of a TDIU fully satisfies the benefit sought on appeal. 


CONCLUSION OF LAW

The criteria for dismissal of the appeal regarding the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2010 rating decision, the RO granted entitlement to a TDIU effective October 17, 2007.  As such, the benefit sought has been granted in full.  Therefore, the Board finds that the Veteran's appeal has been satisfied and there remains no issue in controversy. 





The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  In light of the Veteran's full grant of benefits, there remains no allegation of error of fact or law for appellate consideration.  Therefore the appeal regarding this issue of entitlement to a TDIU is dismissed.  


ORDER

The appeal regarding the issue of entitlement to a TDIU is dismissed.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


